Case 3:16-cv-02954-LB Document 348-1 Filed 07/14/19 Page 1 of 5




           EXHIBIT A
 Case 3:16-cv-02954-LB Document 348-1 Filed 07/14/19 Page 2 of 5



Pages 1 - 63

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

     BEFORE THE HONORABLE LAUREL BEELER, MAGISTRATE JUDGE


GROUSE RIVER OUTFITTERS,      )
LTD.,                         )
                              )
               Plaintiff,     )
                              )
     v.                       )       NO. 3:16-cv-02954-LB
                              )
ORACLE CORPORATION, et al.,   )
                              )
               Defendants.    )      San Francisco, California
______________________________)      Thursday, January 17, 2019


      TRANSCRIPT OF OFFICIAL ELECTRONIC SOUND RECORDING
                        OF PROCEEDINGS

     FTR 9:37 a.m. - 10:30 a.m., 10:36 a.m. - 10:39 a.m.
           and 10:50 a.m. - 11:04 a.m. = 69 minutes


APPEARANCES:

For Plaintiff:             Kieve Law Offices
                           2655 Steiner Street
                           San Francisco, California       94115-1141
                     BY:   LOREN KIEVE, ESQ.

For Defendants Netsuite, Inc. and Oracle Corporation:

                           Gattey Law Office
                           1001 Laurel Street, Suite C
                           San Carlos, California 94070
                     BY:   SCOTT D. GATTEY, ESQ.


           (Appearances continued on following page.)

Transcribed by:             Leo T. Mankiewicz, Transcriber
                            leomank@gmail.com
                            (415) 722-7045
      Case 3:16-cv-02954-LB Document 348-1 Filed 07/14/19 Page 3 of 5     12



1                MR. KIEVE:   I understand.

2                THE COURT:   Maybe not -- I mean, maybe it's a wiser

3    course to listen to you first and then say it, but I thought,

4    from a case management perspective, especially because every

5    time Mr. Gattey looks at me, I think he -- I mean, every time

6    he comes to court, he looks disappointed in my summary judgment

7    approach, and I thought it useful to kind of nail where we were

8    to a conversation, but I do, I am interested in hearing your

9    argument.

10               MR. KIEVE:   Um, the nub, the heart of Sterling's,

11   Perry's -- whatever he wants to call himself -- report, is you

12   take a look at the economic conditions facing the world, and

13   you take a multi-store, very large Canadian outfitter called

14   Wholesale Sports, and you then compare it to a single-store

15   premium outfitter called Grouse River, and he comes up with the

16   most bizarre concepts that I've ever seen in my life.

17               And I'll tell you why filed the motion.         It was

18   because I normally don't take experts' depositions.          It's much

19   more fun to get them at trial when you've not given them any

20   advance warning, and because, thanks to Judge Schwarzer,

21   they're limited to the text of their report --

22               THE COURT:   Exactly.

23               MR. KIEVE:   -- and so I was looking at this and

24   I said, well, I don't need to take this guy's deposition

25   because I'm going to lacerate him, I'm going to destroy him at
      Case 3:16-cv-02954-LB Document 348-1 Filed 07/14/19 Page 4 of 5    13



1    trial, and I said, why should I take the time to do that, when

2    he is so unqualified?

3                The first and foremost requirement of a rule arising

4    out of Daubert is that you have to link the expert's, quote,

5    "expertise" with what he is opining on, and the mere fact that

6    somebody has a CPA or is qualified in business valuation gives

7    you no link whatsoever to what this man is talking about, which

8    is to say, okay, I'm going to read a, quote, "analyst" -- it's

9    actually one little analyst quoting second-, third-hand

10   hearsay -- has reported that this, quote, "trend" -- he doesn't

11   identify "trend" -- was affecting all, quote, "big box stores."

12               Well, Grouse River is not a big box store, and so

13   the first order --

14               THE COURT:   It's not a Best Buy is what you're

15   saying, yes.

16               MR. KIEVE:   Okay, and so the heart of his opinion is

17   that because -- and this is the main point that I want to

18   make -- he never, never talks about what Netsuite did to my

19   client.   He simply mentions these, quote, "software problems."

20   And so let me get back to my main point.

21               In order to have a qualified opinion, you first have

22   to have somebody who is qualified to testify within the field

23   he is purporting to testify.      There is nothing, absolutely

24   nothing, in his report in does that.       And so out of the box,

25   he's automatically disqualified.
      Case 3:16-cv-02954-LB Document 348-1 Filed 07/14/19 Page 5 of 5   64



1

2

3                        CERTIFICATE OF TRANSCRIBER

4

5               I, Leo Mankiewicz, certify that the foregoing is a

6    true and correct transcript, to the best of my ability, of the

7    above pages of the official electronic sound recording provided

8    to me by the U.S. District Court, Northern District of

9    California, of the proceedings taken on the date and time

10   previously stated in the above matter.

11              I further certify that I am neither counsel for,

12   related to, nor employed by any of the parties to the action in

13   which this hearing was taken; and, further, that I am not

14   financially nor otherwise interested in the outcome of the

15   action.

16

17                 ___________________________01/18/2019

18                 Signature of Transcriber               Date

19

20

21

22

23

24

25
